PER CURIAM:
This claim was originally filed in the name of David E. Paul, but when the testimony disclosed that the damaged automobile, *480a 1976 Buick Century Custom, was titled in the joint names of the claimant and his wife, Dolores R. Paul, the Court on its own motion joined Dolores R. Paul as an additional claimant.
On August 18, 1982, the transmission pan of the claimants’ vehicle was damaged in the amount of $128.68, when it was caught on a raised corner of a steel plate on Jefferson Road, Charleston, Kanawha County, West Virginia, which is part of the Corridor G Construction Project. The plate was on the road to cover a drainage ditch. David Lee Maner, project engineer for the Corridor G Construction Project, testified that the steel plate had been placed on Jefferson Road by Holloway Construction Company, an independent contractor, performing the Corridor G construction.
The Court is of the opinion that the record established that an independent contractor was engaged in the construction work, and the respondent cannot be held liable for the negligence, if any, of such independent contractor. See Harper vs. Dept. of Highways, 13 Ct.Cl. 274 (1980); Safeco Insurance Company vs. Dept. of Highways, 9 Ct.Cl. 28 (1971). Accordingly, the Court disallows the claim.
Claim disallowed.